Citation Nr: 1404524	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include depression and bipolar disorder.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1981 to August 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.

REMAND

In October 2010, the Veteran did not appear at a hearing before the Board.  There is information that the Veteran was incarcerated at that time.  Failure to appear at this hearing was with good cause.  38 C.F.R. § 20.704(d).

In a statement in September 2013, the Veteran requested another hearing before the Board.  

As the Veteran has a right to a hearing before the Board, and to ensure procedural due process, the appeal is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
	George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


